Exhibit 10.1

 

Execution Version

 

THIRD LETTER AMENDMENT

TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

June 3, 2015

 

The Prudential Insurance Company

of America and each other Holder (defined below)

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4300

Dallas, Texas 75201

 

Ladies and Gentlemen:

 

We refer to the Note Purchase and Private Shelf Agreement, dated as of
December 28, 2012 (as amended by (i) the Letter Amendment and Waiver to Note
Purchase and Private Shelf Agreement, dated as of April 30, 2013, and (ii) the
Second Letter Amendment and Waiver to Note Purchase and Private Shelf Agreement,
dated as of August 25, 2014, the “Existing Agreement” and, as the same shall be
further amended hereby, the “Agreement”), among Primoris Services Corporation, a
Delaware corporation (the “Company”), Prudential Investment Management, Inc. and
the purchasers party thereto (collectively, together with each other holder from
time to time of the Notes (as defined therein), the “Holders”).  Unless
otherwise defined herein, the terms defined in the Existing Agreement shall be
used herein as therein defined.

 

The Company has requested that certain of the terms and provisions contained in
the Existing Agreement be amended to, among other things as set forth herein,
(a) increase the aggregate principal amount of Shelf Notes made available to the
Company and (b) extend the Issuance Period of the Shelf Notes, and the Company
and the Holders have agreed to such amendments, all under the terms and
conditions set forth in this Third Letter Amendment to Note Purchase and Private
Shelf Agreement (this “Amendment”).

 

Therefore, for good and valuable consideration, it is hereby agreed by you and
us as follows:

 

1.                                      Amendments to the Existing Agreement. 
Subject to satisfaction of the conditions set forth in Section 2 hereof, the
Holders hereby agree with the Company to amend, effective on and as of the date
first written above, the Existing Agreement as follows:

 

(a)                                 The Cover Page of the Existing Agreement is
hereby amended by deleting and replacing the reference to “$25,000,000” with
“$100,000,000”.

 

(b)                                 Section 1.2 of the Existing Agreement is
hereby amended by deleting and replacing the reference to “$25,000,000” with
“$100,000,000 (such that, after giving effect to the Series B Notes, the amount
of Shelf Notes available to be issued by the Company is $75,000,000)”.

 

--------------------------------------------------------------------------------


 

(c)                              Section 2.2(b) of the Existing Agreement is
hereby amended by deleting clause (i) appearing therein in its entirety and
inserting the following new clause (i) in lieu thereof:

 

“(i)                               the third anniversary of the Third Amendment
Effective Date (or if such anniversary date is not a Business Day, the Business
Day next preceding such anniversary) and”

 

(d)                                 Schedule B to the Existing Agreement is
hereby amended by inserting the following new definitions in their appropriate
alphabetical order:

 

“Series B Notes” means the 3.85% Senior Secured Notes, Series B, due July 25,
2023, issued by the Company in the aggregate principal amount of $25,000,000 on
July 25, 2013.

 

“Third Amendment” means the Third Letter Amendment to Note Purchase and Private
Shelf Agreement dated as of the Third Amendment Effective Date, by and among the
Company, the Guarantors and each holder of a Note on the date thereof.

 

“Third Amendment Effective Date” means June 3, 2015.

 

(e)                                  The Schedules to the Existing Agreement
(other than Schedule A and Schedule B) are hereby amended and restated in their
entirety as set forth in Exhibit A attached to this Amendment.

 

2.                                      Effectiveness.  The amendments to the
Existing Agreement set forth in Section 1 hereof shall become effective on and
as of the date first written above, subject to the following:

 

(a)                                 receipt by the Holders, in form and
substance satisfactory to the Required Holders, of this Amendment, duly executed
and delivered by each of the parties hereto;

 

(b)                                 receipt by the Holders, in form and
substance satisfactory to the Required Holders, of evidence that the
representations and warranties of the Company made in Section 3 of this
Amendment are true and correct on and as of the date first written above;

 

(c)                                  receipt by the Holders, in form and
substance satisfactory to the Required Holders, of the Amendment No. 1 to
Guaranty Agreement dated as of the date hereof (the “Amendment to Guaranty
Agreement”), duly executed and delivered by each of the parties thereto; and

 

(e)                                  receipt by Prudential in immediately
available funds of a structuring fee of $15,000.

 

3.                                      Representations and Warranties.  In
order to induce the Holders to enter into this Amendment, the Company hereby
represents and warrants as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                 In connection with this Amendment and all
other documents delivered in connection herewith, each Note Party (i) has the
requisite power and authority to make, deliver and perform the same, (ii) has
taken all necessary corporate or other action to authorize its execution,
delivery and performance of the same, and (iii) has duly executed and delivered
the same.

 

(b)                                 After giving effect to this Amendment, the
representations and warranties contained in Section 5 of the Agreement and
Section 9 of the Guaranty Agreement, as amended by the Amendment to Guaranty
Agreement (the “Amended Guaranty Agreement”), are true and correct in all
material respects (except for those representations and warranties qualified by
“materiality,” “Material Adverse Effect” or a like qualification, which shall be
true and correct in all respects) on and as of the date first written above with
the same effect as though made on and as of the date first written above, except
to the extent that such representations and warranties relate to a specific date
(in which case such representations and warranties were true and correct in all
material respects (except for those representations and warranties qualified by
“materiality,” “Material Adverse Effect” or a like qualification, which were
true and correct in all respects) as of such specified date).

 

(c)                                  Except to the extent waived herein, no
Default or Event of Default exists under any of the Note Documents (both
immediately before and after giving effect to this Amendment) or will result
from the making of this Amendment.

 

4.                                      Miscellaneous.

 

(a)                                 Upon and after the date first written above,
each reference to the Existing Agreement in the Existing Agreement, each Note
and the other Note Documents shall mean and be a reference to the Existing
Agreement as amended by this Amendment.

 

(b)                                 Except as specifically amended herein, the
Existing Agreement shall remain in full force and effect, and is hereby ratified
and confirmed.

 

(c)                                  This Amendment is a Note Document and all
of the provisions of the Agreement which apply to Note Documents apply hereto.

 

(d)                                 The Company confirms its agreement, pursuant
to Section 15.1 of the Agreement, to pay promptly all reasonable expenses of the
Holders related to this Amendment and all matters contemplated hereby,
including, without limitation, all reasonable fees and expenses of the Holders’
counsel.

 

(e)                                  Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of any Holder, nor constitute a waiver of
any provision of the Existing Agreement, any other Note Document or any other
document, instrument or agreement executed and delivered in connection with any
of the foregoing.

 

3

--------------------------------------------------------------------------------


 

(f)                                   THIS AMENDMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAW OF THE STATE OF NEW YORK.

 

(g)                                  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, the parties hereto. 
Delivery of this Amendment may be made by telecopy or electronic transmission of
a duly executed counterpart copy hereof; provided that any such delivery by
electronic transmission shall be effective only if transmitted in .pdf format,
.tif format or other format in which the text is not readily modifiable by any
recipient thereof.

 

(h)                                 Each of the Guarantors consents to the
execution and delivery of this Amendment by the parties hereto and the
$75,000,000 increase in the aggregate principal amount of Shelf Notes available
to be issued by the Company after the date hereof.  As a material inducement to
the undersigned to enter into this Amendment, each of the Guarantors
(i) acknowledges and confirms the continuing existence, validity and
effectiveness of the Amended Guaranty Agreement (and the applicability of each
Guarantor’s guaranty of the Guaranteed Obligations (as defined in the Amended
Guaranty Agreement), such guaranty to include, without limitation, any amounts
which may become due under any Shelf Notes issued after the date hereof) and
each of the other Note Documents to which it is a party, and (ii) agrees that
the execution, delivery and performance of this Amendment and the Amendment to
Guaranty Agreement shall not in any way release, diminish, impair, reduce or
otherwise affect its obligations thereunder.

 

If you agree to the terms and provisions hereof, please evidence your agreement
by executing and returning at least a counterpart of this Amendment to the
Company at 2100 McKinney Ave., Suite 1500, Dallas, Texas 75201.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

 

By:

/s/ John M. Perisich

 

Name: John M. Perisich

 

Title: EVP/General Counsel

 

SIGNATURE PAGE TO

THIRD LETTER AMENDMENT TO

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

--------------------------------------------------------------------------------


 

Agreed to and acknowledged by the undersigned solely with respect to
Section 4(h) hereof:

 

ONQUEST HEATERS, INC.

 

ARB, INC.

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

FORCE SPECIALTY SERVICES, INC.

 

ARB STRUCTURES, INC.

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

ALASKA CONTINENTAL PIPELINE, INC.

 

CARDINAL CONTRACTORS, INC.

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

JUNIPER ROCK CORPORATION

 

BTEX MATERIALS, LLC

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

ONQUEST, INC.

 

MILLER SPRINGS MATERIALS, L.L.C.

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

STELLARIS LLC

 

GML COATINGS, LLC

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

SAXON CONSTRUCTION, INC.

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

ROCKFORD CORPORATION

 

Q3 CONTRACTING, INC.

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

PRIMORIS ENERGY SERVICES CORPORATION

 

VADNAIS TRENCHLESS SERVICES, INC.

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

PRIMORIS AV, ENERGY AND ELECTRICAL

 

 

CONSTRUCTION CORPORATION

 

 

 

 

 

 

By:

/s/ John M. Perisich

 

 

Name:

John M. Perisich

 

 

Title:

EVP/General Counsel

 

 

 

SIGNATURE PAGE TO

THIRD LETTER AMENDMENT TO

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

--------------------------------------------------------------------------------


 

Agreed as of the date first written above:

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ Tim Laczkowski

 

 

Tim Laczkowski

 

 

Senior Vice President

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

 

 

 

 

 

By:

/s/ Tim Laczkowski

 

 

Tim Laczkowski

 

 

Senior Vice President

 

 

 

 

 

PHYSICIANS MUTUAL INSURANCE COMPANY

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

By:

/s/ Tim Laczkowski

 

 

Tim Laczkowski

 

 

Senior Vice President

 

 

 

 

 

GLOBE LIFE AND ACCIDENT INSURANCE

 

COMPANY

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

By:

/s/ Tim Laczkowski

 

 

Tim Laczkowski

 

 

Senior Vice President

 

SIGNATURE PAGE TO

THIRD LETTER AMENDMENT TO

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE

 

CORPORATION

 

 

 

By:

Prudential Investment Management, Inc.,

 

 

as investment manager

 

 

 

 

 

 

By:

/s/ Tim Laczkowski

 

 

Tim Laczkowski

 

 

Senior Vice President

 

 

 

 

 

FARMERS INSURANCE EXCHANGE

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

By:

/s/ Tim Laczkowski

 

 

Tim Laczkowski

 

 

Senior Vice President

 

 

 

 

 

MID CENTURY INSURANCE COMPANY

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

By:

/s/ Tim Laczkowski

 

 

Tim Laczkowski

 

 

Senior Vice President

 

SIGNATURE PAGE TO

THIRD LETTER AMENDMENT TO

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedules to the Agreement

 

INFORMATION SCHEDULE

 

Authorized Officers for Prudential

(see Series A Purchaser Schedules below and the applicable Confirmation of
Acceptance for any Shelf Note)

 

Authorized Officers for the Company

 

Pete Moerbeek

 

John Perisich

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO GUARANTY AGREEMENT

 

This AMENDMENT NO. 1 TO GUARANTY AGREEMENT (this “Amendment”) is entered into as
of June 3, 2015, by and among each of the undersigned listed under the caption
“GUARANTORS” on the signature pages hereto (the “Guarantors”) and each of the
undersigned Noteholders (as defined below).

 

BACKGROUND

 

WHEREAS, Primoris Services Corporation, a Delaware corporation (the “Company”),
has entered into the Note Purchase and Private Shelf Agreement, dated as of
December 28, 2012 (as amended by (i) the Letter Amendment and Waiver to Note
Purchase and Private Shelf Agreement, dated as of April 30, 2013, and (ii) the
Second Letter Amendment and Waiver to Note Purchase and Private Shelf Agreement,
dated as of August 25, 2014, the “Existing Agreement”;  capitalized terms used
but not defined herein shall be used herein as therein defined), with Prudential
Investment Management, Inc. and the purchasers party thereto (collectively,
together with each other holder from time to time of the Notes (as defined
therein), the “Noteholders”);

 

WHEREAS, the Company and the Noteholders are entering into the Third Letter
Amendment to Note Purchase and Private Shelf Agreement, dated as of the date
hereof (the “Third Amendment” and, the Existing Agreement, as amended by the
Third Amendment and as further amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”), pursuant to which the Company and
the Noteholders agreed to amend the Existing Agreement to, among other things as
set forth therein, (a) increase the aggregate principal amount of Shelf Notes
made available to the Company and (b) extend the Issuance Period of the Shelf
Notes;

 

WHEREAS, the Guarantors have entered into the Guaranty Agreement, dated as of
December 28, 2012 (as amended or supplemented to date, the “Guaranty
Agreement”), in favor of the Noteholders, pursuant to which the Guarantors
guaranteed certain obligations of the Company under the Agreement;

 

WHEREAS, as a condition precedent to the effectiveness of the Third Amendment,
the Guarantors are required to amend the Guaranty Agreement as set forth herein
by executing and delivering this Amendment on the terms and conditions set forth
herein;

 

WHEREAS, the Noteholders are willing to agree to such amendment, subject to the
performance and observance in full of each of the terms and conditions, and in
reliance upon all of the representations and warranties of the Guarantors, set
forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Amendments to the Guaranty Agreement. 
Subject to the terms and conditions set forth herein, and in reliance upon the
representations and warranties of the Guarantors contained herein, the Guaranty
Agreement is hereby amended, effective as of the date hereof, as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 Amendment to Section I of the Preliminary
Statements: Section I of the Preliminary Statements of the Guaranty Agreement is
hereby deleted and amended in its entirety to read as follows:

 

“I.                                  PRIMORIS SERVICES CORPORATION, a Delaware
corporation (the “Company”), has entered into a Note Purchase and Private Shelf
Agreement dated as of the date hereof, as amended by (i) the Letter Amendment
and Waiver to Note Purchase and Private Shelf Agreement, dated as of April 30,
2013, (ii) the Second Letter Amendment and Waiver to Note Purchase and Private
Shelf Agreement, dated as of August 25, 2014, and (iii) the Third Letter
Amendment to Note Purchase and Private Shelf Agreement, dated as of June 3, 2015
(as the same may be further amended, restated, supplemented or otherwise
modified from time to time (including, without limitation, any increases in the
amount of Shelf Notes that can be issued thereunder), the “Note Agreement”),
with Prudential Investment Management, Inc. and the other Persons listed on the
signature pages thereto (the “Purchasers”).  Capitalized terms used herein have
the meanings specified in the Note Agreement unless otherwise defined herein.”

 

2.                                      Conditions of Effectiveness.  This
Amendment shall become effective on the date hereof upon the Noteholders having
received duly executed counterparts of this Amendment, duly authorized and
delivered by the Guarantors.

 

3.                                      Representations and Warranties.  Each of
the Guarantors hereby represents and warrants as follows to each Noteholder, on
and as of the date hereof:

 

(a)                                 In connection with this Amendment and all
other documents delivered in connection herewith, each Guarantor (i) has the
requisite power and authority to make, deliver and perform the same, (ii) has
taken all necessary corporate or other action to authorize its execution,
delivery and performance of the same, and (iii) has duly executed and delivered
the same.

 

(b)                                 This Amendment and the Guaranty Agreement,
as amended hereby, constitute legal, valid and binding obligations of each of
the Guarantors and are enforceable against each of the Guarantors in accordance
with their respective terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(c)                                  After giving effect to this Amendment, the
representations and warranties contained in Section 9 of the Guaranty Agreement
are true and correct in all material respects (except for those representations
and warranties qualified by “materiality,” “Material Adverse Effect” or a like
qualification, which shall be true and correct in all respects) on and as of the
date first written above with the same effect as though made on and as of the
date first written above, except to the extent that such representations and
warranties relate to a specific date (in

 

2

--------------------------------------------------------------------------------


 

which case such representations and warranties were true and correct in all
material respects (except for those representations and warranties qualified by
“materiality,” “Material Adverse Effect” or a like qualification, which were
true and correct in all respects) as of such specified date).

 

(d)                                 No Default or Event of Default exists under
any of the Note Documents (both immediately before and after giving effect to
this Amendment) or will result from the making of this Amendment.

 

4.                                      Effect on the Guaranty Agreement.  (a) 
Upon the effectiveness of this Amendment, each reference in the Guaranty
Agreement to “this Guaranty Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the Guaranty Agreement as
amended hereby.

 

(b)                                 Except as specifically amended herein, the
Guaranty Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith, shall remain in full force and effect,
and are hereby ratified and confirmed.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
any Noteholder, nor constitute a waiver of any provision of the Guaranty
Agreement except as and to the extent herein provided, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.

 

5.                                      Governing Law.  This Amendment shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.

 

6.                                      Note Document.  This Amendment is a Note
Document and all of the provisions of the Agreement which apply to Note
Documents apply hereto.

 

7.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

8.                                      Counterparts; Facsimile.  This Amendment
may be executed by the parties hereto in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile transmission or electronically (via “.pdf” or similar format) shall be
deemed to be an original signature hereto.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers effective as
of the date above.

 

GUARANTORS:

 

ONQUEST HEATERS, INC.

 

ARB, INC.

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

FORCE SPECIALTY SERVICES, INC.

 

ARB STRUCTURES, INC.

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

ALASKA CONTINENTAL PIPELINE, INC.

 

CARDINAL CONTRACTORS, INC.

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

JUNIPER ROCK CORPORATION

 

BTEX MATERIALS, LLC

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

ONQUEST, INC.

 

MILLER SPRINGS MATERIALS, L.L.C.

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

STELLARIS LLC

 

GML COATINGS, LLC

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

SAXON CONSTRUCTION, INC.

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

ROCKFORD CORPORATION

 

Q3 CONTRACTING, INC.

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

PRIMORIS ENERGY SERVICES CORPORATION

 

VADNAIS TRENCHLESS SERVICES, INC.

 

 

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ John M. Perisich

Name:

John M. Perisich

 

Name:

John M. Perisich

Title:

EVP/General Counsel

 

Title:

EVP/General Counsel

 

 

 

PRIMORIS AV, ENERGY AND ELECTRICAL

 

 

CONSTRUCTION CORPORATION

 

 

 

 

 

 

By:

/s/ John M. Perisich

 

 

Name:

John M. Perisich

 

 

Title:

EVP/General Counsel

 

 

 

AMENDMENT NO. 1 TO GUARANTY AGREEMENT

 

--------------------------------------------------------------------------------


 

NOTEHOLDERS:

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

By:

/s/ Tim Laczkowski

 

 

Tim Laczkowski

 

Senior Vice President

 

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

 

 

By:

/s/ Tim Laczkowski

 

 

Tim Laczkowski

 

Senior Vice President

 

 

PHYSICIANS MUTUAL INSURANCE COMPANY

 

By:

Prudential Private Placement Investors,

 

L.P. (as Investment Advisor)

 

By:

Prudential Private Placement Investors, Inc.

 

(as its General Partner)

 

 

 

By:

/s/ Tim Laczkowski

 

 

Tim Laczkowski

 

Senior Vice President

 

 

GLOBE LIFE AND ACCIDENT INSURANCE

COMPANY

 

By:

Prudential Private Placement Investors,

 

L.P. (as Investment Advisor)

 

By:

Prudential Private Placement Investors, Inc.

 

(as its General Partner)

 

 

 

By:

/s/ Tim Laczkowski

 

 

Tim Laczkowski

 

Senior Vice President

 

AMENDMENT NO. 1 TO GUARANTY AGREEMENT

 

--------------------------------------------------------------------------------


 

PRUDENTIAL ANNUITIES LIFE ASSURANCE

CORPORATION

 

By:

Prudential Investment Management, Inc.,

 

as investment manager

 

 

 

By:

/s/ Tim Laczkowski

 

 

Tim Laczkowski

 

Senior Vice President

 

 

FARMERS INSURANCE EXCHANGE

 

By:

Prudential Private Placement Investors,

 

L.P. (as Investment Advisor)

 

By:

Prudential Private Placement Investors, Inc.

 

(as its General Partner)

 

 

 

By:

/s/ Tim Laczkowski

 

 

Tim Laczkowski

 

Senior Vice President

 

 

MID CENTURY INSURANCE COMPANY

 

By:

Prudential Private Placement Investors,

 

L.P. (as Investment Advisor)

 

By:

Prudential Private Placement Investors, Inc.

 

(as its General Partner)

 

 

 

By:

/s/ Tim Laczkowski

 

 

Tim Laczkowski

 

Senior Vice President

 

AMENDMENT NO. 1 TO GUARANTY AGREEMENT

 

--------------------------------------------------------------------------------